United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3283
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * Western District of Missouri.
John H. Lauth,                           *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 13, 2011
                                 Filed: June 17, 2011
                                   ___________

Before RILEY, Chief Judge, BYE and MELLOY, Circuit Judges.
                               ___________

PER CURIAM.

      After pleading guilty to being a felon in possession of a firearm, in violation of
18 U.S.C. § 922(g)(1), John H. Lauth was sentenced to 188 months imprisonment and
3 years supervised release. In sentencing Lauth, the district court1 applied the
provisions of the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1), which
provides enhanced criminal penalties in cases where defendants “[have] three previous
convictions . . . for a violent felony or a serious drug offense, or both, committed on


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
occasions different from one another.” The district court counted certain violent felony
offenses, charged and sentenced in the same case, but taking place on three different
dates over a six-week period, as distinct occasions for the purpose of meeting the
ACCA’s three-conviction requirement.

       Lauth appeals his sentence, arguing the offenses should be “construed as a single
criminal episode for [ACCA] purposes.” But Lauth acknowledges his argument “is
contrary to this Court’s precedent.” See, e.g., United States v. Van, 543 F.3d 963, 966
(8th Cir. 2008) (“We have repeatedly held that convictions for separate drug
transactions on separate days are multiple ACCA predicate offenses, even if the
transactions were sales to the same victim or informant.”); United States v. Long, 320
F.3d 795, 802 (8th Cir. 2003) (reversing a sentence which did not impose the ACCA
enhancement because the district court erred by concluding “three violations merged
into just one because the convictions occurred in the same proceeding and because [the
defendant] received a single sentence that accounted for all three convictions”); United
States v. Rush, 840 F.2d 580, 581-82 (8th Cir. 1988) (holding robberies were separate
offenses for ACCA purposes because they occurred on different dates). Because
“[t]his panel is bound by Eighth Circuit precedent, and cannot overrule an earlier
decision by another panel,” United States v. Lovelace, 565 F.3d 1080, 1085 (8th Cir.
2009) (quoting Passmore v. Astrue, 533 F.3d 658, 660 (8th Cir. 2008)), we must reject
Lauth’s invitation to revisit the issue.

      Accordingly, we affirm.
                     ______________________________




                                          -2-